COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Daniel W. Warren, Beneficiary of the Daniel Steven Weiner
                          1996 Trust

Appellate case number:    01-15-00471-CV

Trial court case number: 425,576-401

Trial court:              Probate Court No. 4 of Harris County

         It is ORDERED that the relator’s request for an emergency stay pending resolution of the
petition for a writ of mandamus is GRANTED. All proceedings in this cause number in the
probate court are hereby STAYED until further notice. The real party in interest is ORDERED to
file a response, if any, no later than June 26, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: May 27, 2015